Stone, J.,
delivered the opinion of the Court.
The appellant was indicted for selling lottery tickets .to the witness, Maria Clagett. She proved substantially that she bought the. tickets from the appellant, as “policy” tickets, and paid nine cents for them, and if she won she would get three dollars and sixty cents. Upon cross-examination she said she did not know' whether the numbers on her tickets represented the numbers in a horse race or not.
The tickets she bought were headed “Horse combination” and endorsed “decided to be legal by the highest tribunal in the State of Maryland, ” and the appellant insists that it was betting on a horse yace, and not lottery vending.
If the heading and endorsement were stricken from these tickets they would represent lottery tickets, owhat is the same thing policy tickets. The real and only question presented to us, is whether the appellant can legalize an illegal act by calling it by another name, and that all the Courts of justice in the land are bound to regard the act itself what he may choose to call it. If such he the law the Courts of criminal jurisdiction may as well be closed.
The heading and endorsement on these tickets were a patent effort to evade the law against selling lottery tickets, the tickets were clearly admissible in evidence, and the jury had the undoubted right, disregarding the *513name and endorsement printed on them by the appellant, to find them, what they really were, lottery tickets, and not, what they professed to be, tickets upon ahorse combination.
(Decided 6th December, 1888.)

Judgment affirmed.